           Case 3:18-cv-05855-VC Document 19 Filed 11/26/18 Page 1 of 6



AARON A. BUCKLEY (SBN 202081)
abuckley@paulplevin.com
NICHOLAS P. BANEGAS (SBN 303581)
nbanegas@paulplevin.com
PAUL, PLEVIN, SULLIVAN &
CONNAUGHTON LLP
101 West Broadway, Ninth Floor
San Diego, California 92101-8285
Telephone: 619-237-5200
Facsimile: 619-615-0700

Attorneys for Defendant
KNIGHTS OF COLUMBUS


                            UNITED STATES DISTRICT COURT

       NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION



DAVID DURAN, an individual, on behalf of         Case No. 18-cv-05855
himself and all others similarly situated,
                                                 DEFENDANT KNIGHTS OF
              Plaintiff,                         COLUMBUS’ REPLY MEMORANDUM
                                                 OF POINTS AND AUTHORITIES IN
      v.                                         FURTHER SUPPORT OF ITS MOTION
                                                 TO TRANSFER FOR FORUM
KNIGHTS OF COLUMBUS, a Connecticut               NONCONVENIENS
corporation,
                                                 Date:           December 13, 2018
              Defendants.                        Time:           10:00 a.m.
                                                 Judge:          Hon. Vince Chhabria
                                                 Ctrm.:          4, 17th Floor
                                                 Trial Date:     Not Set




                                             1                          Case No. 18-cv-05855
        DEFENDANT KNIGHTS OF COLUMBUS’ REPLY MEMO OF POINTS & AUTHORITIES
                 RE MOTION TO TRANSFER FOR FORUM NONCONVENIENS
          Case 3:18-cv-05855-VC Document 19 Filed 11/26/18 Page 2 of 6



                                                 I.

                                        INTRODUCTION

       Sorely lacking from Plaintiff David Duran’s opposition is any explanation as to why, at

great personal inconvenience, he decided to file a lawsuit in the Northern District of California

despite the fact that neither he, nor a single named witness, nor a shred of relevant evidence,

reside in the Northern District. Not a word of the Opposition is devoted to explaining why

Duran did not file his action in the Southern District of California where he, his attorneys, and

Defendant’s attorneys all reside, and where all the events alleged in his complaint occurred.
The lack of any such explanation speaks volumes. Duran is forum shopping.

       The courtrooms and judges of the Northern District, are busy enough deciding the many

cases rightfully filed by those who claim to have been injured within the district. The Northern

District need not, and should not, devote its limited resources litigating controversies which

should rightfully be decided elsewhere.
                                          II. ARGUMENT

A.     Duran Misquotes The Forum Selection Clause

       It is well settled that once a defendant has challenged venue, “the burden is on the

plaintiff to demonstrate that venue is proper.” Saravia v. Sessions, 280 F. Supp. 3d 1168, 1188

(N.D. Cal. 2017). Duran seeks to avoid this by arguing the forum selection clause in his

Arbitration Agreement “allowed him to file anywhere in California” and then citing to a line of

inapposite cases standing for the proposition that a forum-selection clause be “given controlling

weight in all but the most exceptional cases. 1” (DE 16 at 3) (citing A. Marine Const. Co., Inc. v.



1
  Duran argues the Court should evaluate KOC’s attempts to enforce the Arbitration Agreement
under a summary judgment standard but evaluate Duran’s attempts to enforce the forum
selection clause within that agreement under a lesser standard. This is, most obviously, not the
law. Hunt Wesson Foods, Inc. v. Sup. Oil Co., 817 F.2d 75, 77 (9th Cir. 1987) (“interpretation of
[a] forum selection clause” just like the interpretation of an arbitration agreement or any other
contractual agreement, requires only “an analysis of the language and an application of the
principles of contract interpretation”).
                                                   1                           Case No. 18-cv-05855
         DEFENDANT KNIGHTS OF COLUMBUS’ REPLY MEMO OF POINTS & AUTHORITIES
                  RE MOTION TO TRANSFER FOR FORUM NONCONVENIENS
          Case 3:18-cv-05855-VC Document 19 Filed 11/26/18 Page 3 of 6



U.S. Dist. Ct. for W. Dist. of Texas, 571 U.S. 49, 59–60 (2013)). The problem with Duran’s

argument is that the parties’ forum selection clause, which KOC agrees is both valid and

controlling, says no such thing. As stated clearly in the text of their Arbitration Agreement, the

parties agreed that all disputes between them “shall be submitted to binding arbitration in the

state in which the Field Agent Contract was performed.” (DE 13-1 at 16).

       A plain reading of this provision reveals that the parties’ forum selection clause, while

clearly mandating that the appropriate forum is California, is silent as to the appropriate venue

within California. If Duran would like controlling Supreme Court authority rejecting such an

attempt to “improperly conflate the term ‘venue’ and the word ‘forum’” he need look no further

than the very case relied upon in his Opposition. A. Marine Const. Co., Inc., 571 U.S. at 56

(holding that federal statutory factors control the venue analysis, “in cases where a more specific

venue provision does not apply”; see also Goal Zero, LLC v. Cargo Freight Services, Ltd., 16-

CV-04055-LB, 2016 WL 7406796, at *3 (N.D. Cal. Dec. 22, 2016) (holding that where a forum

selection clause required that all disputes “be determined by the United States District Court in

the State of Georgia” without specifying which district court in Georgia, the Court had to apply

the statutory factors (such as the location of underlying events and witnesses), outlined in

Sections 1391 and 1404, to determine the appropriate district).

       Equally unavailing is Duran’s argument that application of the factors outlined in Section

1404, such as convenience to the relevant witnesses, also weigh in favor of allowing this action

to continue in the Northern District. In an attempt to address the difficulties inherent in

advancing his argument that it will be more convenient for witnesses to travel hundreds of miles

to testify in a foreign venue than to do so in the venue where they live and work, Duran claims

that there are, in fact, “many witnesses here in Northern California justifying the choice of

venue.” (DE 16 at 5). This argument is eviscerated in the following sentence when Duran points



                                                  2
           Case 3:18-cv-05855-VC Document 19 Filed 11/26/18 Page 4 of 6



to the declaration of his San Diego based attorney who, apparently, performed a Google search

of KOC General Agents, and offers the resulting list as witnesses. (DE 16-1 at 2). Duran does

not, because he cannot, identify any information that these “witnesses” might have relating to

Duran’s claims, nor does he even allege that they will participate in the litigation as class

members. These “unnamed plaintiffs” even if they do exist, are not witnesses as a matter of

law, and their residence in the Northern District cannot be considered as a basis for determining

venue. Shultz v. Hyatt Vacation Mktg. Corp., 10-CV-04568-LHK, 2011 WL 768735, at *7 (N.D.

Cal. Feb. 28, 2011), (“[g]iven that there is no way to know now whether these putative class

members will eventually play a role in this case, it would be unduly speculative to place

significant weight on their convenience”).

        Equally unavailing is Duran’s continued reliance on inapposite cases which stand for the

general proposition that “Plaintiff’s choice of this district is entitled to substantial weight.” (DE

16 at 5). As stated in KOC’s Motion, a class action plaintiff’s choice of forum is not given

substantial or “great weight” as that standard is only appropriate for a plaintiff bringing an

individual action. Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987). Moreover, while a class

plaintiff’s choice is already entitled to less consideration, where no party or witness lives in the

forum, and the forum is “unrelated to the events underlying the alleged [injury]”, the district

court should suspect forum shopping and disregard plaintiff’s choice all together. Vivendi SA v.

T-Mobile USA Inc., 586 F.3d 689, 695 N.10 (9th Cir. 2009). Duran’s forum shopping violates

the very purpose of the federal venue statutes, and his choice of venue need not be considered by

this Court. Leroy v. Great Western United Corp., 443 U.S. 173, 183–184, (1979) (noting that “in

most instances, the purpose of statutorily specified venue is to protect the defendant against the

risk that a plaintiff will select an unfair or inconvenient place of trial”).




                                                    3
          Case 3:18-cv-05855-VC Document 19 Filed 11/26/18 Page 5 of 6



                                       III. CONCLUSION

        For all of the reasons explained above, Defendant Knights of Columbus respectfully

requests that the Court enter an order transferring this action to the United States District Court

for the Southern District of California for further proceedings.



Dated: November 26, 2018                 PAUL, PLEVIN, SULLIVAN & CONNAUGHTON LLP


                                         By:          /s/ Nicholas P. Banegas
                                               AARON A. BUCKLEY
                                               NICHOLAS P. BANEGAS
                                               Attorneys for Defendant
                                               KNIGHTS OF COLUMBUS




                                                  4
            Case 3:18-cv-05855-VC Document 19 Filed 11/26/18 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of November, 2018, I electronically filed the

foregoing

            •   DEFENDANT KNIGHTS OF COLUMBUS’ REPLY MEMORANDUM OF

                POINTS AND AUTHORITIES IN FURTHER SUPPORT OF ITS MOTION

                TO TRANSFER FOR FORUM NONCONVENIENS

       with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the following:

 NICHOLAS & TOMASEVIC, LLP                          Attorneys for Plaintiff
 Craig M. Nicholas
 Alex Tomasevic
 David R. Greco
 225 Broadway, 19th Floor
 San Diego, CA 92101
 Tel.: (619) 325-0492
 Fax: (619) 325-0496
 Email: craig@nicholaslaw.org
 Email: alex@nicholaslaw.org
 Email: dgreco@nicholaslaw.org




                                                 Leslie Rivera Mason




                                                5
